DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 06/24/2022, in which claims 1-43 are pending and ready for examination.

Response to Amendment
Claims 1, 5-6, 9-10, 14-15, 18-19, 23-24, 27, 30, 34-35, 38, and 40-43 are currently amended.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102 in Remarks filed on 06/24/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Choi (“Text of ISO/IEC CD 23094-1, Essential Video Coding”, 07/2019, ISO/IEC JTC1/SC29/WG11 N18568) in view of Auyeung (US 20120230402 A1).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Para. [0161-163], [0254-256] correspond to “means for determining … which context model …”, “means for decoding a bin …”, “means for encoding a bin …” in claims 40-41.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18-25, 27-36, and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (“Text of ISO/IEC CD 23094-1, Essential Video Coding”, 07/2019, ISO/IEC JTC1/SC29/WG11 N18568) in view of Auyeung (US 20120230402 A1).

Regarding claim 1, Choi discloses a method of decoding video data, the method comprising (Choi; Pg. 242, A.1, A.2. A video coding (encoding, decoding) system/method is used for coding video data.): 
determining, based on a color format of a picture of the video data, which context model from among a first context model and a second context model to use to determine a context increment for a syntax element that indicates a prefix of an x or y coordinate of a last significant transform coefficient of a color component of a block of the picture (Choi; Pg. 236, 9.3.4.2.6. A context model from a first context model and a second context model is determined in accordance with a at least a color component/format to determine a context increment for a syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component of a block.); and 
decoding a bin of the syntax element by applying Context Adaptive Binary Arithmetic Coding (CABAC) using a context determined based on the context increment for the syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element is decoded in accordance with a CABAC processing using a corresponding context increment.).
But it does not specifically disclose wherein the color format of the picture is one of: a 4:2:0 color format, a 4:2:2 color format, or a 4:4:4 color format.
However, Auyeung teaches determining, based on a color format of a picture of the video data, which context model from among a first context model and a second context model to use to determine a context increment for a syntax element that indicates a prefix of an x or y coordinate of a last significant transform coefficient of a color component of a block of the picture, wherein the color format of the picture is one of: a 4:2:0 color format, a 4:2:2 color format, or a 4:4:4 color format (Auyeung; Para. [0010, 30-31]. A context model including at least a first and a second model, is determined in accordance with a color format being 4:2:0 for determining a context increment/addition, e.g. 3+7+12, for a syntax element of x or y coordinate of a last significant transform coefficient, including a prefix.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Choi to adapt an context selection approach, by incorporating Auyeung’s teaching wherein context models and increment/addition are determined for a color format, for the motivation to perform context selection for a particular color format (Auyeung; Abstract.).

Regarding claim 2, modified Choi teaches the color component is a first color component and the syntax element is a first syntax element (Choi; Pg. 236, 9.3.4.2.6. Different color components are used via component index, including at least a first color component, and different syntax elements are used, including at least a first syntax element.), 
and the method further comprises: using the first context model to determine the context increment for the first syntax element (Choi; Pg. 236, 9.3.4.2.6. At least a first context model is used to determine a context increment for a first syntax element.); 
making, based on the color format of the picture of the video data, a determination to use the first context model to determine a context increment for a second syntax element, wherein the second syntax element indicates a prefix of an x or y coordinate of a last significant transform coefficient of a second color component of the block of the picture (Choi; Pg. 236, 9.3.4.2.6. A first context model from a first context model and a second context model is determined in accordance with a at least a color component/format, including a second color component, to determine a context increment for a second syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component, including a second color component, of a block.); and 
decoding a bin of the second syntax element by applying CABAC using a context determined based on the context increment for the second syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element, including a second syntax element, is decoded in accordance with a CABAC processing using a corresponding context increment.).

Regarding claim 3, modified Choi teaches the color component is a first color component and the syntax element is a first syntax element (Choi; Pg. 236, 9.3.4.2.6. Different color components are used via component index, including at least a first color component, and different syntax elements are used, including at least a first syntax element.), and 
the method further comprises: using the first context model to determine the context increment for the first syntax element (Choi; Pg. 236, 9.3.4.2.6. At least a first context model is used to determine a context increment for a first syntax element.); 
making, based on the color format of the picture of the video data, a determination to use the second context model to determine a context increment for a second syntax element, wherein the second syntax element indicates a prefix of an x or y coordinate of a last significant transform coefficient of a second color component of the block of the picture (Choi; Pg. 236, 9.3.4.2.6. A second context model from a first context model and a second context model is determined in accordance with a at least a color component/format, including a second color component, to determine a context increment for a second syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component, including a second color component, of a block.); and 
decoding a bin of the second syntax element by applying CABAC using a context determined based on the context increment for the second syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element, including a second syntax element, is decoded in accordance with a CABAC processing using a corresponding context increment.).

Regarding claim 4, modified Choi teaches the first color component is a luma component and the second color component is a chroma component (Choi; Pg. 236, 9.3.2.2. Different color components include at least a luma component and a chroma component.).

Regarding claim 5, modified Choi teaches wherein making the determination to use the second context model to determine the context increment for the second syntax element comprises, based on none of the following conditions being satisfied, making the determination to use the second context model to determine the context increment for the second syntax element: i) the color format of the picture is a monochrome color format or the 4:4:4 color format, and ii) the color format of the picture is the 4:2:0 color format or the 4:2:2 color format and the second color component is a luma component (Choi; Pg. 236, 9.3.4.2.6. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A second context model from a first context model and a second context model is determined to determine a context increment for a second syntax element for either the recited conditions being positive or negative.).

Regarding claim 6, modified Choi teaches wherein making the determination to use the second context model to determine the context increment for the second syntax element is further based on the following condition not being satisfied: iii) the color format of the picture being 4:2:2 color format, the second color component being a chroma component, and the second syntax element indicating the prefix of the y coordinate of the last significant transform coefficient of the second color component of the block (Choi; Pg. 236, 9.3.4.2.6. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A second context model from a first context model and a second context model is determined to determine a context increment for a second syntax element for either the recited conditions being positive or negative.).

Regarding claim 7, modified Choi teaches using the first context model to determine the context increment for the first syntax element comprises performing one of: based on a log base-2 value of a transform size of the block being less than 6, setting a context offset ctxOffset for the first syntax element to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) and setting a context shift ctxShift for the first syntax element equal to ( log2TrafoSize + 1 ) >> 2, wherein log2TrafoSize indicates the log base-2 value of the transform size, or based on the log base-2 value of the transform size being greater than or equal to 6, setting the context offset ctxOffset for the first syntax element to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) + ( ( 1 << log2TrafoSize) >> 6 ) << 1 ) + ( ( 1 << log2TrafoSize ) >> 7 ) and setting the context shift ctxShift for the first syntax element equal to ( ( log2TrafoSize + 1 ) >> 2) << 1; and determining the context increment for the first syntax element as ( BinIdx >> ctxShift ) + ctxOffset, where binIdx is a bin index of the bin of the first syntax element (Choi; Pg. 236, 9.3.4.2.6. Syntax element ctxOffset is set equal to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) and ctxShift is set equal to ( log2TrafoSize + 1 ) >> 2 for log2TrafoSize being less than or equal to 3.).

Regarding claim 9, modified Choi teaches determining which context model from among the first context model and the second context model to use to determine the context increment for the syntax element comprises, based on at least one of the following conditions being satisfied, making a determination to use the first context model to determine the context increment for the syntax element: i) the color format of the picture being the 4:4:4 color format, ii) the color format of the picture being the 4:2:0 color format or a 4:2:2 color format and the color component being a luma component; or iii) the color format of the picture being the 4:2:2 color format and the color component not being the luma component, and the syntax element indicating the prefix of the y coordinate of the last significant transform coefficient of the color component of the block (Choi; Pg. 236, 9.3.4.2.6, Pg. 13, 6.2. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A first contex model is determined for determining a contex increment for a syntax element for either the recited conditions being positive or negative, wherein a color component/format is monochrome, 4:2:0, 4:2:2, 4:4:4, or not.).

Claims 10-16, 18 are directed to a method of encoding video data, the method comprising a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claims 1-7, 9, and are rejected for the same reason of anticipation as outlined above.

Claims 19-25, 27 are directed to a device for decoding video data, the device comprising: a memory configured to store video data; and one or more processors coupled to the memory, the one or more processors implemented in circuitry and configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1-7, 9, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 28, modified Choi teaches a display configured to display decoded video data (Choi; Pg. 260, D.1, D.2. Video data is coded to be display on a display.).

Regarding claim 29, modified Choi teaches the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Choi; Pg. 273, Heading “video_signal_type_present_flag”, Pg. 242, A.1, A.2. A coding system is used to code video data to be used with a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.).

Claims 30-36, 38 are directed to a device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors coupled to the memory, the one or more processors implemented in circuitry and configured to perform a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claims 1-7, 9, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 39, modified Choi teaches the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Choi; Pg. 273, Heading “video_signal_type_present_flag”, Pg. 242, A.1, A.2. A coding system is used to code video data to be used with a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.).

Claim 40 is directed to a device for decoding video data, the device comprising various means for performing a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 41 is directed to a device for encoding video data, the device comprising various means for performing a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 42 is directed to a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 43 is directed to a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Allowable Subject Matter
Claims 8, 17, 26, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US Pub. 20140105291 A1) teaches a video coding system that perform video coding in accordance with different chroma format.
Wang (US Pub. 20150078432 A1) teaches a video coding system that performs coding position for the last non-zero transform coefficient.
Chien (US Pub. 20130272423 A1) teaches a video coding system that perform transform coefficient coding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485